Case 2:19-bk-50813         Doc 87   Filed 05/16/19 Entered 05/16/19 09:42:24          Desc Main
                                    Document     Page 1 of 8


                      IN THE UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 In Re:                                           :
                                                  :
           Actual Brewing Company, LLC            :          Case No.: 19-50813
                                                  :          Chapter: 7
                      Debtor.                     :          Judge: Charles M. Caldwell
                                                  :

           MOTION OF CLYDE HARDESTY, TRUSTEE FOR ORDER SETTING
            HEARING TO EXAMINE TRANSACTIONS BETWEEN DEBTOR
                      AND MARK KENNETH STANSBURY

          Pursuant to 11 U.S.C. §329, Bankruptcy Rule 2014, Bankruptcy Rules 2016 and 2017,

Clyde Hardesty, Trustee, moves the Court to enter an order requiring Mark Kenneth Stansbury to

appear and provide information so the Court may determine whether any payment of money or

transfer of property by the Debtor in contemplation of this case was excessive, and for an order

requiring disgorgement of any payments found to be excessive, and for such other or further relief

to which Trustee may be entitled.

          Trustee attaches a Memorandum in Support of this motion.



                                      /s/Larry J. McClatchey
                                      Larry J. McClatchey (0012191)
                                      Kegler, Brown, Hill + Ritter
                                      65 East State Street, Suite 1800
                                      Columbus, Ohio 43215
                                      Telephone: (614)462-5400
                                      Facsimile: (614)464-2634
                                      lmcclatchey@keglerbrown.com
                                      Attorneys for Trustee




102340\000034\4849-3092-7766v1
Case 2:19-bk-50813         Doc 87   Filed 05/16/19 Entered 05/16/19 09:42:24          Desc Main
                                    Document     Page 2 of 8




                                        Memorandum in Support

          1.    This case was initiated by a voluntary petition filed February 14, 2019 (“Petition

Date”).

          2.    Mark Kenneth Stansbury, Stansbury Weaver Ltd., 250 East Broad Street, Suite 250,

Columbus, Ohio 43215, appeared as counsel for Actual Brewing Company, LLC (“Debtor”).

          3.    Stansbury did not file a Disclosure of Compensation statement as required under

Bankruptcy Rule 2016(b).

          4.    The Clerk gave a Notice of Deficient Filing and Order Setting Deadline on

February 15, 2019. Among other deficiencies, the Clerk noted that the attorney disclosure

statement had not been filed. Stansbury was ordered to file it by February 28, 2019but he failed

to do so.

          5.    Stansbury prepared and filed several motions seeking expedited relief for the

Debtor and he filed Debtor’s Statements and Schedules [Doc. #43] on March 8, 2019.

          6.    Upon information and belief, Trustee alleges that Stansbury is or was an equity

owner in Debtor as of the Petition Date. Debtor has not filed a list of names and addresses of

Debtor’s equity security holders as required by Bankruptcy Rule 1007(a)(3) from which the nature

and extent of his equity interest, if any, could be determined.

          7.    Upon information and belief, Trustee alleges that Debtor made various payments

to Stansbury in an amount of at least $20,000.00 within one year before the Petition Date.

However, Debtor has disclosed no payments related to bankruptcy in its Statement of Financial

Affairs [Doc. #43-7, p.5].




                                                 2
102340\000034\4849-3092-7766v1
Case 2:19-bk-50813         Doc 87     Filed 05/16/19 Entered 05/16/19 09:42:24               Desc Main
                                      Document     Page 3 of 8


         8.     On March 12, 2019, the Court entered an order requiring Debtor to file an

application for retention of counsel by March 22, 2019 [Doc. #48]. Debtor did not comply with

this order.

         9.     Trustee is informed and believes that Stansbury had $20,000.00 in the Stansbury

Weaver, Ltd. IOLTA account (“IOLTA”) as of December 31, 2018.

         10.    Trustee is informed and believes that Stansbury drew two checks on February 13,

019, each in the amount of $5,000.00, from funds in the IOLTA account that Stansbury applied to

unpaid invoices for legal services. Upon Trustee’s demand, Stansbury turned over $8,283.00 that

remained in the IOLTA as of the Petition Date.

         11.    Stansbury has failed to comply with Trustee’s request for invoices or billing records

to substantiate the payment of $10,000.00 that he received February 13, 2019.

                                           Legal Argument

         The transactions between a Debtor and its attorneys is governed, in part, by the provisions

of 11 U.S.C. §329(a), which requires any attorney representing a Debtor “whether or not such

attorney applies for compensation” to file a statement of compensation paid or agreed to be paid

for services rendered or to be rendered in contemplation of or in connection with the case, See,

also, Bankruptcy Rule 2016(b) [statement of compensation due within 14 days after a petition

date].

         In addition, Bankruptcy Rule 2017(a) provides as follows:

                  (a)    Payment or transfer to an attorney before order for relief. On
         motion by any party in interest or on the court’s own initiative, the Court after notice
         and a hearing may determine whether any payment of money or any transfer of
         property by the debtor, made directly or indirectly and in contemplation of the filing
         of a petition under the Code by or against the debtor or before entry of the order for
         relief in an involuntary case, to an attorney for services rendered or to be rendered
         is excessive.



                                                    3
102340\000034\4849-3092-7766v1
Case 2:19-bk-50813         Doc 87   Filed 05/16/19 Entered 05/16/19 09:42:24            Desc Main
                                    Document     Page 4 of 8


        The record indicates a number of lapses in Debtor’s filing of required statements, most

notably those relating to disclosure of attorney compensation and identification of equity security

holders. Mr. Stansbury disclosed to Trustee that he had $20,000 in his IOLTA and he did turn

over the remaining balance after the Petition Date. However, he has not provided information to

the Trustee from which a determination can be made of what fees he claims to have earned as of

the Petition Date, and how he applied $10,000.00 that he retained. Trustee has a duty to investigate

Debtor’s financial affairs to determine, among other things, whether the Debtor made transfers

that Trustee might be able to avoid. Had Debtor filed the omitted lists and schedules, Trustee may

have been able to resolve these matters without intervention by the Court. Debtor and its counsel

is not relieved of these filing obligations because it consented to conversion of the case to a case

under chapter 7 of the Bankruptcy Code.

        WHEREFORE, Trustee requests that Stansbury be ordered to appear and explain pre-

petition payments and transfers made to him by Debtor. The Court should further determine

whether the amounts charged for services were excessive and order Stansbury to return any

excessive amounts. Further, the Court should determine whether Stansbury was qualified to serve

as counsel for the debtor in possession and, if so, whether Stansbury is entitled to compensation

for any services provided to Debtor after the Petition Date as an administrative expense; and grant

such other or further relief to which Trustee may be entitled.

                                      /s/Larry J. McClatchey
                                      Larry J. McClatchey (0012191)
                                      Kegler, Brown, Hill + Ritter
                                      65 East State Street, Suite 1800
                                      Columbus, Ohio 43215
                                      Telephone: (614)462-5400
                                      Facsimile: (614)464-2634
                                      lmcclatchey@keglerbrown.com
                                      Attorneys for Trustee



                                                 4
102340\000034\4849-3092-7766v1
Case 2:19-bk-50813         Doc 87   Filed 05/16/19 Entered 05/16/19 09:42:24           Desc Main
                                    Document     Page 5 of 8


                          NOTICE AND CERTIFICATE OF SERVICE

PLEASE TAKE NOTICE that Clyde Hardesty filed a Motion for Order Setting Hearing to
Examine Transactions between Debtor and Mark Kenneth Stansbury.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this Bankruptcy case. (If you do not have an attorney,
you may wish to consult one.) If you do not want the Court to grant the relief requested, or if
you want the court to consider your views on the motion or objection then on or before twenty
one (21) days from the date set forth in the certificate of service for the motion or objection
("Response Date"), you must file with the court a response explaining your position by mailing
your response by regular US Mail to the Clerk of the United States Bankruptcy Court, 170 North
High Street, Columbus, Ohio 43215 OR your attorney must file a response using the court's ECF
System. If you mail your response to the Court for filing, you must mail it early enough so the
Court will receive it on or before the Response Date.

You must also mail a copy of your response on or before the Response Date by 1) the Court's
ECF System or 2) by regular US Mail to counsel, Larry J. McClatchey, Kegler Brown Hill +
Ritter, 65 East State Street, Suite 1800, Columbus, Ohio 43215. If you or your attorney do not
take these steps, the Court may decide that you do not oppose the relief sought in the motion or
objection and may enter an order granting that relief.


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Trustee’s Motion for Order Setting Hearing
to Examine Transactions between Debtor and Mark Kenneth Stansbury was served on May 16,
2019 through the court’s ECF System on all ECF participants registered in this case at the email
addresses registered with the court and by ordinary U.S. Mail on all the following:

SEE ATTACHED EXHIBIT A


                                                            /s/Larry J. McClatchey
                                                            Larry J. McClatchey (0012191)




                                                5
102340\000034\4849-3092-7766v1
Label Matrix forCase    2:19-bk-50813 Doc 87
                 local noticing            ActualFiled
                                                  Brewing05/16/19
                                                          Company, LLC Entered 05/16/19   09:42:24       Desc
                                                                                          Alcohol & Tobacco Tax &Main
                                                                                                                  Trade Bureau
0648-2                                          Document
                                           655 James Road          Page 6 of 8            Daniel Peralta
Case 2:19-bk-50813          EXHIBIT   A    Columbus, OH 43219-1837                        Senior Counsel (Field Operations)
Southern District of Ohio                                                                 1301 Clay Street, Suite 650N
Columbus                                                                                  Oakland, CA 94612-5251
Thu May 16 09:07:23 EDT 2019
Heartland Bank                             3B Mechanical                                  ASBC Headquarters
c/o David A. Skrobot, Statutory Agent      40404 East Main St.                            3340 Pilot Knob Rd.
471 E Broad St #1810                       Whitehall, OH 43213                            St. Paul, MN 55121-2055
Columbus, OH 43215-3863


Airport Plaza Limited                       Asst US Trustee (Col)                         Beau Hoy
3016 Maryland Ave.                          Office of the US Trustee                      1859 West 1st Ave.
Columbus, OH 43209-1590                     170 North High Street                         Columbus, OH 43212-3219
                                            Suite 200
                                            Columbus, OH 43215-2417

Blue Label Digital Printing                 Brennan Equipment                             Cameron Harrison
3650 Lancaster New Lexington Rd. NE         6940 Hall St.                                 2564 Deming Ave.
Lancaster, OH 43130                         Holland, OH 43528-9485                        Columbus, OH 43202-2416



Cintas                                      (p)CITY OF COLUMBUS                           City of Columbus Income Tax Division
1300 Boltonfield St.                        ATTN DEPARTMENT OF PUBLIC UTILITIES           77 N. Front St.
Columbus, OH 43228-3696                     910 DUBLIN RD                                 2nd Floor
                                            4TH FLOOR                                     Columbus, OH 43215-1895
                                            COLUMBUS OH 43215-1169

(p)COLUMBIA GAS                             Containerlogic                                Dpt. of Treasury, IRS
290 W NATIONWIDE BLVD 5TH FL                950 Dorman St.                                Stop P-4 5000
BANKRUPTCY DEPARTMENT                       Indianapolis, IN 46202-3544                   Kanas City, MO 64999-0250
COLUMBUS OH 43215-4157


EBP 2800 North High LLC                     Emmart Y Hoy III                              Geer Gas
3016 Maryland Ave.                          1859 W 1st Ave                                1360 McKinley Ave.
Columbus, OH 43209-1590                     Columbus, OH 43212-3219                       Columbus, OH 43222-1117



Iron Heart Canning                          Jason Finesteine                              John Dilley
7508 E. Ridge Rd.                           1203 Lake Shore Dr.                           5890 Kingham Park
Elyria, OH 44035                            Columbus, OH 43204-4872                       Dublin, Ohio 43017-3648



Joseph Gilani                               Keg Logistics Headquarters                    Kyle Andrews
959 Heritage St.                            9110 E. Nichols Ave.                          4582 Carriage Hill Ln.
Blacklick, OH 43004-6060                    Suite 105                                     Columbus, OH 43220-3802
                                            Centennial, CO 80112-3451


Mike Murphy                                 Office of the United States Trustee           Ohio Dpt. of Job and Family Svcs
5340 Erin Isles Ct.                         Ohio/Michigan Regional Office                 475 Western Ave.
Dublin, OH 43017-1005                       211 West Fort Street, Suite 700               Chillicothe, OH 45601-2286
                                            Detroit, Michigan 48226-3263
                                            Attn: Quarterly Fee Coordinator
               CaseInc.
Praxair Distribution,   2:19-bk-50813          Doc 87     Filed 05/16/19 Entered 05/16/19 09:42:24
                                                    Rex Riggs                             Sales and Use, Desc   Main
                                                                                                         Ohio Dpt. of Taxation
450 Greenlawn Ave.                                       Document
                                                    6233 Storm Haven Court Page 7 of 8    PO Box 2678
Columbus, OH 43223-2611                                Lewis Center, OH 43035-9370                          Columbus, OH 43216-2678



Simero Roofing Systems                                 TLC Legacy Ltd.                                      Tuffy Auto Repair
320 London Rd.                                         2401 Creek Rd.                                       115 N. Hamilton Rd.
Delaware, OH 43015-6406                                Sunbury, OH 43074-8378                               Gahanna, OH 43230-2601



Uprising Meadworks                                     Utility Recovery Systems                             Zachary Baaske
687 N. James Rd.                                       111 N. Front St.                                     445 Rhoads Ave.
Airport Plaza Bld. 2                                   Columbus, OH 43215-2874                              Columbus, OH 43205-2277
Columbus, OH 43219-1837


Clyde Hardesty                                         Mark Kenneth Stansbury                               Nicholas McCracken
PO Box 731                                             Stansbury Weaver Ltd.                                c/o Richard K. Stovall
Newark, OH 43058-0731                                  250 East Broad Street                                Allen Stovall Neuman Fisher & Ashton LLP
                                                       Suite 250                                            17 South High Street, Suite 1220
                                                       Columbus, OH 43215-3778                              Columbus, OH 43215-3441



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


City of Columbus                                       Columbia Gas of Ohio, Inc.
Department of Public Utilities                         Box 742510
910 Dublin Rd, 4th Flr                                 Cincinnati, OH 45274
Columbus, OH 43215




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Airport Plaza, Ltd.                                 (u)EBP 2800 North High LLC                           (u)Ohio Department of Taxation




(u)Creditor Matrix                                     (u)Adam Sweigt                                       (u)Carol Knoblauch
2:19-bk-50813




(u)Cary Tessar                                         (u)Elizabeth Foster                                  (u)Elizabeth Seitz
(u)Jack Plumley Case 2:19-bk-50813   Doc 87     Filed
                                          (u)Robert    05/16/19 Entered 05/16/19 09:42:24
                                                    Snyder                                      Desc Main
                                                                                 (u)Ron Phitayakorn
                                               Document       Page 8 of 8




End of Label Matrix
Mailable recipients   41
Bypassed recipients   12
Total                 53
